In re Corcoran, Lawrence Sean; — Plaintiff; Applying For Permission to Take Bar Examination.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination. However, petitioner shall not be considered for admission to the bar until he can demonstrate at least a one-year period of sobriety and compliance with the terms and conditions of a recovery agreement with the Lawyers Assistance Program. Furthermore, if and when petitioner seeks admission, he must submit evidence demonstrating that he has made a good faith effort to satisfy his delinquent financial obligations.